 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   INTERNATIONAL MARKETS LIVE, INC., a                      Case No. 2:18-CV-02442-GMN-EJY
     New York corporation dba iMARKETSLIVE,
 5
                    Plaintiff,                                               ORDER
 6
            v.
 7
     PROFIT CONNECT, a Nevada corporation;
 8   ERIC GARRISON, an individual;
     SILVERSTAR LIVE SOFTWARE, LLC, a
 9   Florida limited liability company,
10                  Defendants.
11

12          IT IS HEREBY ORDERED that the stay entered on May 20, 2919 (ECF No. 19) is lifted.
13   The remaining parties shall, within seven days of the date of this order, meet and confer as defined
14   by Fed. R. Civ. P. 26 regarding a proposed scheduling order. Within seven days after the meet and
15   confer, the remaining parties shall file a proposed scheduling order.
16          DATED: October 28, 2019
17

18
19
                                                  ELAYNA J. YOUCHAH
20                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                      1
